Filed 9/29/21 P. v. Chaidez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078489

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD181666)

ROBERT CHRISTIAN CHAIDEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Reversed and remanded.
         Marta I. Stanton, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting, Anthony Da Silva and Warren J. Williams, Deputy Attorneys
General, for Plaintiff and Respondent.
         Robert Christian Chaidez was convicted by a jury in 2006 on several
counts, including receiving stolen property in violation of Penal Code
section 496, subdivision (a),1 a felony. Chaidez was sentenced to 60 years to
life in prison.
      On appeal, Chaidez challenges the trial court’s summary denial of his
Proposition 47 petition to reduce his conviction for receiving stolen property
from a felony to a misdemeanor. (§ 1170.18, subd. (a).) In the petition,
Chaidez had alleged the stolen necklace underlying this count was valued at
less than $950, a claim he supported by referring to the victim’s itemized list
submitted by the prosecution at the restitution hearing. The Attorney
General concedes the trial court’s summary denial was error because Chaidez
met his prima facie burden of establishing his eligibility for relief under
Proposition 47. We agree. We therefore reverse the order and remand for
further proceedings on Chaidez’s petition.

                  FACTUAL AND PROCEDURAL BACKGROUND2
      Chaidez was arrested on April 24, 2004, after police received a call of a
prowler suspect who had abandoned a Honda Civic and fled the area on foot.
It was later determined that Chaidez stole items from multiple homes and
also stole the Honda Civic. In the vehicle, officers found property and
identification belonging to two victims. When Chaidez was booked into jail,
additional items were found on his person, including a necklace belonging to
a third victim. Additional property was found in a parking lot behind one of
the residences.
      A jury convicted Chaidez on two counts of violating Penal Code
sections 459, 460, and 667.5, subdivision (c)(21), residential burglary while
another person, other than an accomplice, was present, a felony; one count of

1     Further unspecified statutory references are to the Penal Code.
2     These facts are taken from Chaidez’s probation report.


                                        2
violating Penal Code section 496, subdivision (a), receiving stolen property, a
felony; and one count of violating Vehicle Code section 10851, subdivision (a),
unlawful driving and taking a vehicle, a felony. The jury also found true
three prison priors (Pen. Code, §§ 667.5, subd. (b) & 668), two serious felony
priors (§§ 667, subd. (a)(1), 668, & 1192.7, subd. (c)), and two strike priors
(§§ 667, subds. (b)-(i), 1170.12, & 668). The trial court sentenced Chaidez to
60 years to life in prison.
      At a restitution hearing in 2008, the trial court ordered Chaidez to pay
restitution in the amount of $1,240. The minute order did not itemize the
value of the stolen property, but it did reference the prosecution’s list of items
for which restitution was requested. That list included the stolen necklace
underlying the conviction for receiving stolen property. This court upheld the
conviction and sentence on appeal. (People v. Chaidez (Sept. 10, 2008,
D049656) [nonpub. opn.].)
      Chaidez attempted to have his sentence reduced by filing a variety of
motions and petitions. Relevant here, in December 2014, Chaidez filed a
petition for resentencing under Proposition 47. In January 2016, the trial
court denied the petition on the ground that the residential burglary
convictions were ineligible for resentencing. On appeal, we concluded that
the convictions for receiving stolen property (Pen. Code, § 496) and
unlawfully taking and driving a motor vehicle (Veh. Code, § 10851) may be
eligible for resentencing under Proposition 47. (People v. Chaidez (Oct. 23,
2017, D070609) [nonpub. opn.] (Chaidez).) However, we affirmed the court’s
order denying the petition for resentencing because Chaidez failed to allege
that the property taken was worth less than $950 and failed to state facts
sufficient to establish his entitlement to relief. (Ibid.) During the prior
appeal, both sides acknowledged Chaidez could file another petition—


                                        3
supported by sufficient proof of value—to attempt to demonstrate his

eligibility for relief under Proposition 47.3
      Nearly three years after the prior appeal, Chaidez filed a second
Proposition 47 petition to reduce his sentence as to his conviction for
receiving stolen property. This time, he specifically alleged the value of the
stolen necklace was less than $950, referencing the prosecution’s itemized
restitution statement submitted at the restitution hearing.
      In a November 2020 order, the trial court addressed other pending
resentencing petitions filed by Chaidez, but it did not explicitly address or
deny his Proposition 47 petition. Chaidez filed a motion to reconsider his
Proposition 47 petition. The trial court denied his request, stating that his
Proposition 47 petition had “previously been addressed and decided.” The
trial court did not explain when or how the petition had purportedly been
resolved. Chaidez appeals the trial court’s order denying his Proposition 47
petition.
                                  DISCUSSION
      “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act (hereafter Proposition 47), which went into
effect the next day.” (People v. Rivera (2015) 233 Cal.App.4th 1085, 1089.)
“Proposition 47 makes certain drug- and theft-related offenses
misdemeanors, unless the offenses were committed by certain ineligible
defendants. These offenses had previously been designated as either felonies
or wobblers (crimes that can be punished as either felonies or
misdemeanors).” (Id. at p. 1091.) Proposition 47 created a resentencing

3     We take judicial notice of our own files, which include the briefing on
appeal in Chaidez, supra, D070609. (Evid. Code, §§ 452, subd. (d)(1), 459,
subd. (a).)


                                         4
provision, codified as section 1170.18, which provides that a person currently
serving a sentence for certain designated felonies may petition the trial court
to recall the sentence and reduce the felony to a misdemeanor. (Rivera, at

p. 1092; see § 1170.18, subd. (a).)4 “If the trial court finds that the person
meets the criteria of subdivision (a), it must recall the sentence and
resentence the person to a misdemeanor, ‘unless the court, in its discretion,
determines that resentencing the petitioner would pose an unreasonable risk
of danger to public safety.’ (§ 1170.18, subd. (b).)” (People v. Morales (2016)
63 Cal.4th 399, 404.)
      Section 496, subdivision (a), as amended by Proposition 47, provides in
part: “Every person who buys or receives any property that has been stolen
or that has been obtained in any manner constituting theft or extortion,
knowing the property to be so stolen or obtained, or who conceals, sells,
withholds, or aids in concealing, selling, or withholding any property from the
owner, knowing the property to be so stolen or obtained, shall be punished by
imprisonment in a county jail for not more than one year, or imprisonment
pursuant to subdivision (h) of Section 1170. However, if the value of the
property does not exceed nine hundred fifty dollars ($950), the offense shall
be a misdemeanor, punishable only by imprisonment in a county jail not
exceeding one year . . . .”




4     Section 1170.18, subdivision (a) provides: “A person who, on
November 5, 2014, was serving a sentence for a conviction, whether by trial
or plea, of a felony or felonies who would have been guilty of a misdemeanor
under the act that added this section (‘this act’) had this act been in effect at
the time of the offense may petition for a recall of sentence before the trial
court that entered the judgment of conviction in his or her case to request
resentencing . . . .”


                                        5
      Based on these statutes, Chaidez filed his second Proposition 47
petition alleging that the value of the stolen necklace was less than $950—a
claim he supported by referring to the prosecution’s itemized statement

submitted at the restitution hearing.5 Chaidez contends the trial court erred
in summarily denying his petition even though he made a prima facie
showing of entitlement to relief. The Attorney General concedes the trial
court erred, and we agree.
      “A defendant seeking resentencing under section 1170.18 bears the
burden of establishing his or her eligibility, including by providing in the
petition a statement of personally known facts necessary to eligibility.”
(Page, supra, 3 Cal.5th at p. 1188.) The defendant “must demonstrate
eligibility by a preponderance of the evidence.” (People v. Zorich (2020)
55 Cal.App.5th 881, 886 (Zorich).) On appeal, “[w]e review a ‘[superior]
court’s legal conclusions de novo and its findings of fact for substantial
evidence.’ ” (People v. Perkins (2016) 244 Cal.App.4th 129, 136 (Perkins).)
      Courts have described the level of specificity required to demonstrate
eligibility for resentencing under Proposition 47 in different ways. In
Perkins, the Court of Appeal held that the defendant must provide specific
evidence of eligibility: a “defendant should describe the stolen property and


5      Although our prior decision did not expressly state that we were
affirming without prejudice to Chaidez’s ability to file a subsequent petition
for resentencing under Proposition 47 (cf. People v. Johnson (2016)
1 Cal.App.5th 953, 970-971), we nonetheless conclude Chaidez was not
barred from filing his subsequent petition under the circumstances of this
case. As indicated, in the prior appeal, both parties stated that Chaidez
would be able to file another petition alleging sufficient facts to support the
claim that his offense can be redesignated. In addition, our Supreme Court
subsequently recognized that petitioners like Chaidez should be given such
an opportunity. (People v. Page (2017) 3 Cal.5th 1175, 1180 (Page).)


                                        6
attach some evidence, whether a declaration, court documents, record
citations, or other probative evidence showing he is eligible for relief.”
(Perkins, supra, 244 Cal.App.4th at p. 140.) The Perkins court held that
defendant’s bare assertion of value in a form petition was insufficient to
establish his eligibility, because there was no factual basis for the assertion.
(See id. at p. 137 [noting defendant “asserted he was convicted for receipt of
stolen property and that the value of the property did not exceed $950, “ but
he did not indicate anywhere on the form the factual basis of his claim”].)
Perkins was decided prior to Page, where our Supreme Court held that an
application “should allege and, where possible, provide evidence of the facts
necessary to eligibility for resentencing under section 1170.18.” (Page, supra,
3 Cal.5th at p. 1189, italics added.) After Page was decided, the Court of
Appeal in People v. Washington (2018) 23 Cal.App.5th 948 (Washington)
rejected the Attorney General’s argument that the defendant failed to meet
his prima facie burden of showing that the value of the stolen property was
less than $950, because he failed to submit a declaration, court documents, or
record citations regarding the value of the stolen property. (Id. at
pp. 954-955.) “Stated another way, [the Attorney General] [was] arguing
that, in order for a petitioner to meet his prima facie burden of showing
entitlement to Proposition 47 relief, he must provide additional evidence
beyond his own statement about the value of the stolen property.” (Id. at
p. 955.) The Court of Appeal instead agreed with the petitioner who took “the
position that he met his initial burden by affirmatively stating that the value
of the stolen property was $450.” (Ibid.)
      Chaidez’s petition meets the standard articulated in Page, which is
binding. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450,
455.) Even assuming there is a material difference between the eligibility


                                        7
standard articulated in Perkins and Washington, Chaidez’s petition is
sufficient under either approach. Chaidez attested under penalty of perjury
that the value of the stolen necklace did not exceed $950, and he offered
evidence to support his claim. Specifically, he referenced the victim’s
itemized list valuing the stolen necklace at $750. We granted Chaidez’s
request on appeal to augment the record with this document, which was
introduced as an exhibit in the trial court and used to support the court’s
restitution order. (See Zorich, supra, 55 Cal.App.5th at p. 888 [documents
that “were either exhibits at trial or otherwise in the original trial court
record” are “part of the record of conviction” and “among the types of relevant
evidence for the court to consider when reviewing Proposition 47 petitions”].)
Based on this record, it appears Chaidez has made a prima facie showing
that the value of the stolen property at issue was no more than $950.
      We recognize that Chaidez alleged the necklace was valued at $150,
whereas the exhibit used during the restitution hearing identifies a value of
$750. This discrepancy does not support the trial court’s summary denial of
Chaidez’s petition. As the Washington court explained, “[i]f the prosecution
chooses to oppose a Proposition 47 petition on the ground the value of the
stolen property exceeds $950, and this fact is not established by the record of
the initial plea or conviction, the superior court should then hold an
evidentiary hearing at which the value of the property taken may be
considered.” (Washington, supra, 23 Cal.App.5th at p. 957; see Zorich, supra,
55 Cal.App.5th at p. 887 [“the evidence a defendant must present to meet the
preponderance of the evidence standard may be cobbled together from
whatever is available, based on the facts of the underlying case”].)
      Finally, although the trial court indicated that Chaidez’s Proposition 47
petition had “previously been addressed and decided,” the record does not


                                        8
support this conclusion. The trial court did not address the Proposition 47
petition in its November 2020 order. To the extent the trial court was
referring to the denial of Chaidez’s prior petition that was affirmed by our
decision in Chaidez, supra, D070609, the Attorney General correctly concedes
this does not “take into account the fact that, as opposed to his 2014 petition,
appellant actually alleged a value for the stolen necklace in the current
petition and appeared to point to restitution filings that supported his claim.”
On remand, the trial court should “consider the petition along with the record
of conviction. Should [Chaidez’s] eligibility for reclassification turn on facts
that are not established by the uncontested petition or record of conviction,
the trial court should hold an evidentiary hearing on the matter.”
(Washington, supra, 23 Cal.App.5th at p. 957; see People v. Romanowski
(2017) 2 Cal.5th 903, 916 [evidentiary hearing “may be ‘required if . . . there
is a reasonable likelihood that the petitioner may be entitled to relief and the
petitioner’s entitlement to relief depends on the resolution of an issue of
fact.’ ”].)




                                        9
                                DISPOSITION
      The trial court’s order denying Chaidez’s Proposition 47 petition is
reversed and the matter is remanded for further proceedings to determine
whether Chaidez is entitled to relief under Proposition 47.



                                                               GUERRERO, J.

WE CONCUR:


McCONNELL, P. J.


HALLER, J.




                                      10